Name: Commission Regulation (EEC) No 824/88 of 29 March 1988 fixing the marketing years for courgettes and nectarines
 Type: Regulation
 Subject Matter: plant product;  marketing;  agricultural structures and production
 Date Published: nan

 30 . 3 . 88 Official Journal of the European Communities No L 85/5 COMMISSION REGULATION (EEC) No 824/88 of 29 March 1988 fixing the marketing years for courgettes and nectarines THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Article 1 The first subparagraph of Article 1 (a) of Regulation (EEC) No 1035/72 is hereby amended as follows : 1 . The first indent is replaced by the following : 4  tomatoes, cucumbers, aubergines and courgettes from 1 January to 31 December,'. 2. The third indent is replaced by the following : 4  peaches and nectarines, from 1 May to 31 October.' Article 2 This Regulation shall enter into force on the day of its publication in the. Official Journal of the European Communities. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common Qrganization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular the second subparagraph of Article 1 (3) thereof, Whereas, in the framework of the market organization in question, the periods covered by the marketing years for nectarines and courgettes should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 23, 28. 1 . 1988, p. 1 .